Felton, Chief Judge.
The exception here is to the judgment of the court sustaining the motion of the condemnees to dismiss the appeal of the condemnor from the award of the assessors in a condemnation proceeding. The record (stipulation by *8parties) shows that the condemnees also filed an appeal from the award of the assessors and since the case is still pending below and since all parties must have the issues adjudicated on the appeal filed by the condemnees (State Highway Dept. v. Blalock, 98 Ga. App. 630, 106 S. E. 2d 552), there has been no final judgment in the case and the writ of error, being-premature, must be dismissed.
Decided January 28, 1959.
Eugene Cook, Attorney-General, Paul Miller, Assistant Attorney-General, John L. Jernigan, Deputy Assistant Attorney-General, John R. Rogers, for plaintiff in error.
James H. Pate, Boh Reinhardt, Reinhardt & Ireland, contra.

Writ of error dismissed.


Quillian and Nichols, JJ., concur.